Citation Nr: 1547151	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-40 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee tripartite patella.

2.  Entitlement to service connection for gout of the knees.

3.  Entitlement to service connection for retropatellar pain syndrome with lateral tracking and medial laxity of the left knee. 


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 2004 to December 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran requested a videoconference hearing; however, he withdrew this request in July 2012.

The case was remanded in April 2014 and January 2015 for additional development.

In April 2014 and January 2015, the Board addressed service connection for a knee disorder as "bilateral".  Service connection for bilateral knee strain was granted in a June 2015 rating decision, so bilateral knee strain is no longer before the Board for consideration.  A supplemental statement of the case (SSOC) that same month continued to deny service connection for left tripartite patella, bilateral knee gout, and retropatellar syndrome with lateral tracking and medial laxity of the left knee, so these matters remain on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's tripartite patella of the left knee is a congenital defect or abnormality that was not subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.

2.  Gout did not have its onset during service and it is not related to the Veteran's military service.

3.  Retropatellar syndrome with lateral tracking and medial laxity of the left knee is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Tripartite patella of the left knee was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

2.  Gout was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Retropatellar pain syndrome with lateral tracking and medial laxity of the left knee was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a letter dated in May 2009, before the initial adjudication of the claim, the RO advised the Veteran of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claims.  He was also provided with information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's available service treatment and personnel records were obtained as well as post-service VA medical records.  A VA examination was provided in August 2014 and, pursuant to a Board remand in January 2015, and additional medical opinions were obtained that contain sufficient information to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

There has been substantial compliance with the remands of April 2014 and January 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  A VA examination and opinions were obtained, ongoing VA treatment records were sought, and a medical release was requested for private treatment records the Veteran identified.  The Veteran did not respond by providing the requested release.  He was given ample opportunity to supplement evidence and he stated more than once that he has no additional evidence or information to submit.  See VA 646 Statement of Accredited Representative in Appealed Case received November 9, 2010 and Due Process Waiver received November 22, 1014.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service treatment records include a June 2004 medical history that is negative for knee problems.  See STR - Medical received May 11, 2009.  A July 2008 service treatment record shows the Veteran performed heavy labor in full gear for two days.  A November 2008 medical history report shows he was a combat engineer and had no history of knee problems.  See STR - Medical received May 11, 2009.

On June 2009 VA examination, the Veteran reported an onset of bilateral knee pain in 2006 while he was stationed in California.  He denied any specific injury, but indicated that over a period of time, due to jumping in and out of trucks, he started to experience discomfort.  He never sought medical treatment, so he had no X-rays, imaging studies, surgery, or injections.  Symptoms occurred infrequently, approximately once a week, and mainly consisted of a popping sensation.  He awoke with bilateral knee stiffness and was able to carry on with activities once he stretched and his knees popped.  At the time of the examination he was self-employed in the construction business, which involved home remodeling.  X-rays of the right knee revealed a small knee joint without a gross effusion, acute fracture, bony malalignment, or appreciable decrease in joint space.  The examiner's diagnosis was bilateral knee strain.  The left knee revealed minimal lateral patellar tilt without appreciable joint space loss, and corticated ovoid bone structure of discrete from the upper outer portion of the patella most consistent with a normal variant.  The examiner's diagnosis was bilateral knee strain.  See VA Examination received June 8, 2009.

In December 2012, the Veteran was found to have gout in the left great toe with pain and swelling.  See Medical Treatment Record - Government received May 2, 2014.

On August 2014 VA examination, the Veteran's diagnoses were left knee retropatellar pain syndrome with lateral tracking and medial laxity, bilateral gout, bilateral knee strain, and left knee degenerative joint disease due to tripartite patella.  Tripartite patella was noted to be a congenital disorder.  The examiner noted that the service treatment records were negative for a knee condition and that the Veteran worked in construction, fire/water restoration, and vending repairs since service.  There was no history of injury to include any that was work-related.  The Veteran reported that he received private treatment 8 months after adjusting his diet for presumed gout for hot swelling in the left knee that required drainage.  Those records were not available.  The examiner noted that the June 2009 X-rays of the left knee showed bipartite patella.  Current X-rays revealed a slight narrowing of the medial joint compartment, tripartite patella, small joint effusion, and mild narrowing lateral facet patellofemoral articulation.  Uric acid levels were found to be high.  

The examiner opined that the Veteran's knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no documentation of a knee condition in the service records or at separation.  The examination was consistent with a normal congenital anatomic variant (tripartite patella on the left most symptomatic side) per X-rays.  His symptom history is consistent with the biomechanical complications associated with such.  The interval onset of gout added to the symptomatology.  With regard to aggravation of a preexisting condition, the clinician stated that the congenital patella and its attendant calf atrophy were not aggravated by the Veteran's military service as there was no isolated complaint of a left knee condition during service.  The Veteran also continued to work in physically challenging settings that have just as likely strained his left patella.  See C&P Exam received August 25, 2014.

The Veteran underwent a subsequent VA examination in July 2015, pursuant to a Board remand, in order to obtain supplemental opinions regarding each diagnosed knee disorder.  The examiner stated that tripartite patella of the left knee is a congenital/developmental abnormality.  Extracting from literature on bipartite patella as there is no specific literature on tripartite patella, the examiner noted that bipartite patella is found in only 2-3% of the population: The patella usually arises from a single ossific nucleus.  The primary ossification center appears at age 4 to 6 years.  Bipartite patella results when secondary ossification centers do not fuse to form a single bone.  Bipartite patella is considered a developmental variation of ossification and may be an asymptomatic, incidental finding.  This congenital abnormality, which was subject to jumping in and out of vehicles, did not result in any other condition of the left knee as the initial presentation of knee symptoms in 2009 was bilateral and without asymmetry on examination.

With regard to gout, the examiner opined that the Veteran's gout was less likely than not related to service, to include jumping in and out of military vehicles.  The clinician stated that gout is the result of a metabolic disorder wherein one is unable to clear uric acid from the system resulting in its deposition in select joints particularly in the lower extremity.  It is not the result of a biomechanical stress such as jumping in and out of military vehicles.  The only record regarding a diagnosis of gout available was from 2012 and it is not mentioned in the separation physical documentation.  

As for retropatellar pain syndrome with lateral tracking and medial laxity of the left knee, this condition is not congenital, developmental, familial, or hereditary in origin.  It was not present on examination on entrance into the military and it is an acquired condition.

The clinician opined that it is at least as likely as not that the Veteran's bilateral knee strain (as diagnosed in June 2009) that includes retropatellar pain syndrome, is related to military service, to include jumping in and out of military vehicles.  Since the Veteran reported the knee strain symptoms within 1 year of separation, the jumping in and out of military vehicles is consistent with the strain required to produce the symptom complex he had in 2009 that resulted in his knee strain diagnosis.

From the outset the Board notes that this last opinion links the retropatellar pain syndrome with lateral tracking and medial laxity of the left knee to the Veteran's bilateral knee strain as being part and parcel to the strain, and also links the two disorders to jumping in and out of trucks during service.  Therefore, retropatellar pain syndrome with lateral tracking and medial laxity of the left knee is also shown to be related to the Veteran's military service and, as such, service connection is warranted.

Turning to tripartite patella of the left knee, the evidence establishes that it is a congenital defect.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-9; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Based on the foregoing, the Board finds that service connection for the Veteran's tripartite patella of the left knee cannot be granted as it is a congenital defect and not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The medical evidence shows that this condition is a congenital defect that pre-existed the Veteran's entrance into service.  Moreover, the July 2015 VA examiner determined that this congenital defect or abnormality was not caused or aggravated by service and there was no superimposed injury as a result.  Although the August 2014 VA examiner stated that the left knee had degenerative joint disease due to tripartite patella, the X-ray reports do not contain a finding of degenerative joint disease.

Accordingly, as a preponderance of the evidence is against the claim for service connection for tripartite patella of the left knee, there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for tripartite patella of the left knee is denied.  

The more probative evidence of record also establishes that the Veteran's gout is not related to his military service.  Although the Veteran reported on August 2014 VA examination that he received private treatment for gout, these records were not made available for inclusion in the claims file.  The August 2014 VA examiner, however indicated uric acid levels were high and the Veteran had bilateral knee gout.  While the record remains unclear as to when gout was first diagnosed after service, it is clear that no symptoms or findings of gout were documented in his service treatment records.  Moreover, the Veteran has made no specific assertions that he had gout in service.

The only probative nexus evidence was provided by the July 2015 VA examiner, which was unfavorable to the claim.  The clinician provided an adequate explanation for finding no association between service and the Veteran's gout and it is consistent with the record and medical principles.  The opinion, which is persuasive, is not countered by any medical evidence that is favorable to the claim.

Accordingly, a preponderance of the evidence is against service connection for gout.  The benefit-of-the-doubt doctrine does not apply and the claim is denied.

The Veteran's statements regarding the cause of his gout and tripartite patella of the left knee are lay statements that purport to provide a nexus opinion between the two conditions and his active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether gout or tripartite patella of the left knee are caused by jumping out of trucks and other physical activity in service is not something that can be determined by mere observation.  Nor is this question simple. While the Veteran can report obvious symptoms such as pain and swelling, to determine the presence and the cause of either condition requires clinical testing and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his gout and tripartite patella of the left knee were caused are not competent evidence as to a nexus.  

In sum, the Veteran's claims of entitlement to service connection for tripartite patella of the left knee and gout of both knees are denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for retropatellar pain syndrome is granted.

Service connection for tripartite patella of the left knee is denied

Service connection for gout of the knees is denied.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


